Clarke, P. J. (dissenting):
I dissent. I find that in principle this case is governed by Booth v. Knipe (225 N. Y. 390). The clear intent of these covenants was to restrict this block to private residential uses. The violation and interference with neighborhood rights are much greater than in the Knipe case.
Judgment reversed, with costs, and demurrers sustained, with costs, with leave to plaintiffs to serve amended complaint on payment of costs, and in default thereof, complaint dismissed, with costs.